COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '

                                                  '               No. 08-18-00161-CV
  IN RE: UNITED SERVICES
  AUTOMOBILE ASSOCIATION,                         '         AN ORIGINAL PROCEEDING

                                Relator.          '                IN MANDAMUS
                                                  '

                                 MEMORANDUM OPINION

       Relator, United Services Automobile Association (USAA), filed a mandamus petition

against the Honorable Sue M. Kurita, Judge of the County Court at Law No. 6 of El Paso County,

Texas. USAA is challenging Respondent’s order denying a motion to sever extra-contractual

claims from the real party in interest’s contractual underinsured motorist claim. USAA also filed

a motion to stay all proceedings in the case, including the jury trial set for Monday, September 17,

2018. The real party in interest, Bonnie Earl Smith, filed a response to the motion to stay. The

Court previously denied the motion to stay the underlying proceedings. The petition for writ of

mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The
burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition and record, and Smith’s response

to the motion to stay, we conclude that Relator has failed to show it is entitled to mandamus relief.

Accordingly, we deny the petition for writ of mandamus.


September 26, 2018
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                -2-